Citation Nr: 0618480	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
left hand.

2.  Entitlement to service connection for generalized 
arthritis (claimed as arthritis of the entire body and 
chronic joint pain due to radiation exposure and cold weather 
exposure).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis/allergic rhinitis.

6.  Entitlement to an initial disability evaluation in excess 
of 50 percent for adjustment disorder with anxiety, depressed 
mood, insomnia, and side effects from medications prior to 
May 25, 2005.

7.  Entitlement to an evaluation in excess of 70 percent for 
adjustment disorder with anxiety, depressed mood, insomnia, 
and side effects from medications.

8.  Entitlement to an initial compensable evaluation for 
scars of the nose and forehead as a result of motor vehicle 
accident (MVA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in June 
2003, June 2004, and September 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

With regard to the issue of entitlement to service connection 
for tinnitus, the veteran indicated on the VA Form 9 received 
in April 2004 that he desired a BVA hearing in Washington, 
D.C.  The Board notes that the veteran has declined the 
opportunity to present testimony at a Board hearing for all 
other issues on appeal on every other substantive appeals 
received in 2004 and 2005.  It is clear, therefore, that the 
pending hearing request applies to the tinnitus claim only.  
However, because the claim for service connection is granted 
in full, no prejudice to the veteran results from the Board's 
consideration of the issue without the hearing being 
conducted.
 
The veteran perfected his appeal for the issue of entitlement 
to an earlier effective date prior to May 25, 2005 for the 70 
percent evaluation for adjustment disorder with anxiety, 
depressed mood, insomnia, and side effects from medications.  
Also on appeal is the issue of the initial rating assigned 
for adjustment disorder with anxiety, depressed mood, 
insomnia, and side effects from medications following a grant 
of service connection.  As separate ratings may be assigned 
for separate periods of time based on the facts found for the 
veteran's adjustment disorder, the claim for an earlier 
effective date is already included in the claims for 
entitlement to an initial disability evaluation in excess of 
50 percent for adjustment disorder prior to May 25, 2005 and 
entitlement to an evaluation in excess of 70 percent for 
adjustment disorder.  Thus, the issue for an earlier 
effective date is not listed above as a separate matter.

The Board also notes that the veteran has applied for service 
connection for a sleep disorder, painful joints, and 
residuals of ionizing radiation.  The issue of service 
connection for insomnia was granted and has been combined 
with the veteran's service-connected adjustment disorder with 
anxiety and depressed mood.  The issues of service connection 
for painful joints and residuals of ionizing radiation have 
been combined with the issue of service connection for 
generalized arthritis.    

The issue of entitlement to service connection for tendonitis 
of the left hand is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's generalized joint pain, claimed as 
arthritis, is not related to active service, including any 
exposures therein.

2.  The veteran's tinnitus is likely due to in-service noise 
exposure.  

3.  The veteran's hearing loss is not related to active 
service.

4.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is no evidence of polyps or 
surgical intervention.

5.  Prior to August 2, 2004, the veteran's adjustment 
disorder was manifested by symptoms of occupational and 
social impairment with reduced reliability and productivity.

6.  From August 2, 2004, the veteran's adjustment disorder is 
manifested by total occupational and social impairment.

7.  The veteran's scars on his nose and forehead are slightly 
disfiguring with mild decrease in sensation, and the nose 
scar is more than one-quarter inch wide.


CONCLUSIONS OF LAW

1.  Generalized arthritis or chronic joint pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Tinnitus was incurred in active duty service.  38 
U.S.C.A. § 1110  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

3.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

4.  The criteria for a disability rating in excess of 10 
percent for sinusitis/allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6514, 6522 (2005).

5.  Prior to August 2, 2004, the criteria for an initial 
disability rating in excess of 50 percent for adjustment 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9440 (2005).

6.  Since August 2, 2004, the criteria for a disability 
rating of 100 percent for adjustment disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9440 (2005).

7.  The criteria for a 10 percent disability rating for the 
scars of the nose and forehead have been met, but no higher.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

a.	Entitlement to service connection for generalized 
arthritis (claimed as arthritis of the entire body 
and chronic joint pain due to radiation exposure 
and cold weather exposure)

The veteran contends that he developed generalized arthritis 
as a result of exposure to radiation during service.  
Initially, the Board notes that the veteran's multiple joint 
pain has been diagnosed as polyarthralgia and enthesopathy.  

In general, service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, the VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
"a radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  In applying this statutory presumption, 
there is no requirement for documenting the level of 
radiation exposure.  However, multiple joint pain, diagnosed 
as polyarthralgia and enthesopathy, are not diseases listed 
under 38 C.F.R. § 3.309(d)(3).  Therefore, these presumptive 
provisions are not applicable in the instant case.

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive. Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.   The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

The veteran stated in a Statement in Support of Claim that 
his job in the military was working in the missile silos and 
that his specialty code was missile mechanic.  

Information received from the Chief of the Radiation 
Protection Division and USAF Radioisotope Committee 
Secretariat, Air Force Medical Support Agency, Office of the 
Surgeon General, indicates that the Air Force Safety Center 
(AFSC) reviewed the records for the veteran and those of 
similarly exposed personnel with common duty specialty codes 
and periods of exposure and based on these records they 
estimated that the veteran's total effective dose equivalent 
for work conducted between 1968 and 1972 to be less than 600 
mrem.  However, despite the dose estimate for radiation 
exposure provided, neither polyarthralgia nor enthesopathy 
are diseases listed under 38 C.F.R. § 3.311(b) and the 
veteran has not submitted competent medical evidence that his 
multiple joint pain, diagnosed as polyarthralgia and 
enthesopathy, is a radiogenic disease.

The Board notes that the veteran submitted a December 2004 
edition of Ionizing Radiation Review, Vol. 2, No.1, published 
by VA.  In this publication, the veteran points to the 
question asked, "What are the bone pain symptoms associated 
with radiation?"  The answer, "The radiation doses that the 
Defense Threat Reduction Agency (DTRA) has estimated most 
Atomic Veterans received should not cause any bone pain 
symptoms.  However, if the radiation caused a cancer, then 
bone pain symptoms would occur."  This information does not 
support the veteran's claim for service connection as he has 
not been diagnosed with cancer.

Even if the disease in question is not listed in 38 C.F.R. § 
3.309 or is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

The first question that must be addressed is whether 
incurrence of polyarthralgia or enthesopathy is factually 
shown during service.  The Board concludes they were not.  
The service medical records are absent complaints, findings 
or diagnoses of generalized joint pain during service.  The 
veteran's separation examination in May 1972 notes, "swollen 
or painful joints from playing football, just slight twist or 
sprain wrist or ankle occasionally, not considered 
significant."  In September 1969, the veteran reported 
injuring his right leg playing football; impression was old 
muscle strain.  In April 1970, the veteran reported falling 
on right toe in the field; as x-rays taken revealed no 
fracture, impression was contusion, rule out fracture.  In 
May 1970, the veteran reported injuring right foot playing 
football; impression was bruised foot as x-rays taken were 
normal.   Treatment on one occasion cannot be considered a 
chronic disorder.  Therefore, the single instance of 
treatment for an injured leg, toe, or foot during service, or 
for that matter, a sprained wrist or ankle, must have been an 
acute and transitory condition, since no further problems are 
reported until many years after service.  Thus, while there 
was injury to particular parts of the veteran's body, there 
is no medical evidence that shows that the veteran suffered 
from generalized joint pain during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  While the 
veteran has stated that he has suffered from swollen and 
painful joints since 1969 and 1970s, as noted above, on the 
veteran's application for compensation received in March 
2003, the veteran noted that his arthritis began in 2001.  
Furthermore, there are no medical records in the claims file 
related to the veteran's joint pain dated prior to 2001.  In 
fact, the VA outpatient treatment records prior to his claim 
for compensation reflect a history of joint pain for 10 
years.  In light of the lack of any relevant history reported 
between 1972 and 2001, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
The April 2003 VA examination report diagnosed the veteran 
with chronic pain syndrome and polyarthritis of undetermined 
etiology.  However, after x-rays of the shoulders, elbows, 
wrists, hands, knees, ankles, feet, and lumbosacral spine 
came back normal, polyarthritis was deleted as a diagnosis 
and old left rotator cuff injury, old right knee strain, 
status post arthroscopic debridement, bilateral medial 
epicondylitis, episode of lumbosacral strain of 
musculoligamentous origin with minor decreased range of 
motion were added.  As noted above, the veteran's multiple 
joint pain has subsequently been diagnosed as polyarthralgia 
and enthesopathy.  
 
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  The Board notes that the 
veteran also contends that his multiple joint pain is related 
to exposure to severe wind, rain, and snow conditions while 
on active duty.  In the veteran's November 2004 statement, he 
indicated that Dr. CGH or the rheumatology specialist 
couldn't determine where his chronic joint pain comes from 
but said that it was from weather conditions while in 
military.  However, no medical professional has ever related 
the veteran's generalized joint pain to radiation exposure, 
extreme weather exposure, or to his military service.  VA 
treatment records indicate that the veteran requested a 
letter in March 2003 stating that pain and swelling in joint 
is or is not attributed to exposure to radiation during 
active service.  The veteran's treating physician in a March 
24, 2003 addendum noted that she did not know whether the 
veteran's symptoms were related to possible radiation 
exposure while in service.  In 2004, it was noted that work-
ups, to include toxicity labs based on history of radiation 
exposure, showed no abnormalities.      

Finally, service connection may also be established for a 
current disability on the basis of a presumption under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Arthritis can be service-connected on such a basis.  However, 
there is no diagnosis in the record of arthritis.  X-rays 
done of the shoulder, elbows, wrists, hands, knees, ankles, 
feet, and lumbosacral spine have been negative.  In addition, 
the first showing of multiple joint pain was not until thirty 
years after the appellant's discharge from service.  In fact, 
on his application for compensation, the veteran noted that 
arthritis of entire body began in 2001.  Moreover, an October 
2004 medical report for Social Security benefits indicated 
that the veteran complained of chronic joint pain as well as 
chronic muscle and tendon pain for the past five to ten 
years.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his multiple 
joint pain is related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  



b.	Entitlement to service connection for tinnitus

The service medical records are absent complaints, findings 
or diagnoses of tinnitus during service.  However, as noted 
above, when a disease is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has a 
current disability.  The April 2004 VA examiner diagnosed the 
veteran subjective tinnitus.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.  

The April 2004 VA examiner noted that the veteran described 
his tinnitus as a constant hissing noise, he recalls that it 
used to sound more like roaring and that he believed it has 
been present for the past 30 years.  The examiner diagnosed 
the veteran with subjective tinnitus and stated, "Since the 
veteran's tinnitus began during or shortly after his military 
service, it is as least as likely as not the veteran's 
tinnitus was precipitated by military noise exposure. ..."

As the medical evidence links the veteran's tinnitus to 
service, and because there is no evidence of any significant 
post-service noise exposure, service connection for tinnitus 
is granted.  38 C.F.R. § 3.303.  

c.	Entitlement to service connection for bilateral 
hearing loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The Board concludes that incurrence of a hearing loss is not 
factually shown during service.  On the audiological 
evaluation at entrance in September 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0

-5
LEFT
-5
-10
5

5

On the audiological evaluation at separation in May 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
0
10
20
20

As the pure tone thresholds entrance and at separation do not 
exceed 20 Hertz, the veteran's hearing at entrance and 
separate is considered normal.  Thus, the service medical 
records are absent complaints, findings or diagnoses of 
hearing loss during service.  

As for statutory presumptions, hearing loss can be service-
connected on such a basis.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).    
However, the first showing of hearing loss was not until VA 
examination in April 2004, many years after the appellant's 
discharge from service.

In addition, in light of the lack of any relevant history 
reported between 1972 and 2004, service connection is not 
warranted under 38 C.F.R. § 3.303(b) for hearing loss.  

In this case, the appellant clearly has a current disability.  
The April 2004 VA examiner diagnosed the veteran with mild to 
moderate sensorineural hearing loss.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.  However, no medical professional has ever related 
the disability to the appellant's military service.  In fact, 
the 2004 examiner explicitly concluded that such a 
relationship is not likely.  The medical evidence does not 
show treatment or diagnosis of these problems until many 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hearing loss, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the appellant's claims that his 
current disorder is related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for sinusitis/allergic rhinitis, adjustment disorder with 
anxiety, depressed mood, insomnia, and side effects from 
medications, and scars of the nose and forehead as a result 
of motor vehicle accident (MVA).  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

a.	 Entitlement to an initial disability evaluation in 
excess of 10 percent for sinusitis/allergic 
rhinitis

By rating decision dated in September 2004, the RO granted 
service connection for sinusitis/allergic rhinitis and 
assigned a 10 percent disability rating effective October 14, 
2003.  The Board notes that in August 2004, the veteran filed 
a claim for service connection for a deviated septum; and by 
rating decision dated in November 2004, the RO granted 
service connection.  Therefore, the Board will evaluate only 
those symptoms attributed to his sinusitis and allergic 
rhinitis.  

The veteran's service-connected sinusitis/allergic rhinitis 
is currently rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.97, Diagnostic Codes 6522-6514.

Pursuant to Diagnostic Code 6514, a 10 percent evaluation is 
warranted with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  It is also noted that an incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  

Pursuant to Diagnostic Code 6522, a 30 percent evaluation is 
warranted for allergic or vasomotor rhinitis with polyps.  
This is the highest available rating under this Code.  

An April 2004 VA examination report noted that the veteran 
continues to get maxillary and frontal sinus pain and two to 
three sinusitis episodes per year.  The veteran reported that 
he has difficulty breathing through the nose, but no purulent 
discharge nor dyspnea at rest or on exertion.  Physical 
examination demonstrated a 30 percent nasal obstruction on 
the left side but no sinus tenderness, purulent discharge, or 
crusting.  The veteran reported taking antibiotics, using 
ipratropium nasal spray, loratidine, and saline nose sprays.  

A July 2004 VA examination report noted that the veteran 
reported sinus infections one to three times a year 
manifested by difficulty breathing through the nose and green 
to yellow discharge.  Treatment includes loratadine taken 
daily and Atrovent nasal spray used daily.  The veteran also 
reported sinus headaches two to three times a year lasing a 
few days but noted no hospitalization or incapacitation by 
any acute sinusitis episodes.  Physical examination 
demonstrated a 30 percent nasal obstruction on the right side 
and an approximate 40 percent obstruction on the left side.  
The examiner diagnosed chronic rhinitis.

An October 2004 VA examination report noted that the veteran 
reported about three times a year episodes of purulent 
discharge and also some drying and scaling and discomfort to 
the nose and sinuses approximately 20 times a year.  Physical 
examination demonstrated mild obstruction, approximately 30 
percent on the right and 40 percent on the left with very 
mild deviation of the septum.  The nasal mucosa was somewhat 
hyperemic with some induration and mild irritation with mild 
fresh blood on the right.  There were no other significant 
nasal mucosal lesions, no exudative rhinorrhea or discharge, 
or significant tenderness on palpation.  The examiner 
diagnosed mild septal deviation with mild nasal obstruction, 
30 percent on the right and 40 percent on the left.  

A January 2005 ENT clinic note reported CT scan demonstrated 
minimal bilateral ethmoid mucosal thickening but otherwise 
all the other sinuses were normal in appearance with no 
evidence of mucosal thickening or air fluid levels, and there 
were no significant anatomic abnormalities that would 
contribute to nasal airway obstruction.  The veteran reported 
a 30 year long history of nasal congestion and crusting with 
occasional spotting of bloody noses.  He denied new problems 
with facial pain or purulent drainage or postnasal draining.  

In May 2005, it was noted that new medication was working for 
the veteran, and his symptoms were essentially nonexistent, 
other than dry nasal membranes and nasal obstruction.  

A June 2005 immunology/allergy clinic note indicated that the 
veteran reported a 35 year history of nasal congestion, 
rhinorrhea, nasal pruritus, scabbing, and epistaxis.  A 
history of frequent sinus infections annually (three to four 
per year) was noted.  Physical examination of the nasal 
mucosa demonstrated edematous with clear discharge.

In August 2005, the veteran underwent a septoplasty for 
deviated septum, medial central web revision and rhinophyma 
repair.  The Board notes that following surgery, the veteran 
experienced some discomfort and bloody crusts in both 
nostrils.  The veteran was informed that crusts in the 
nostrils that are hard are extremely common after 
septoplasties and that they go away after a few weeks on 
their own or a little faster with NS washings.  A September 
2005 noted the veteran's nasal mucosa as pale and boggy with 
clear discharge.

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for sinusitis continues to be unwarranted under the 
applicable rating criteria.  Although the medical evidence of 
record suggests that the veteran experiences 
sinusitis/allergic rhinitis on a regular basis, the evidence 
does not establish that his condition is manifested by three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting that would warrant a 30 
percent rating under Diagnostic Code 6514.  The VA treatment 
records do show intermittent prescription of antibiotics for 
sinus treatment, e.g., in April 2001 and February 2005, but 
they do not show that the treatment was prolonged, as defined 
by law.  In January 2005, the course of treatment prescribed 
saline rinses and Flonase nasal steroid spray.   Clearly, the 
symptoms of the veteran's sinusitis/allergic rhinitis do not 
meet the criteria for a 50 percent rating under the criteria 
of Diagnostic Code 6514, as there is no evidence of surgical 
intervention for the sinusitis/allergic rhinitis and the type 
of constant symptomatology necessary for a 50 percent 
evaluation.  Similarly, there simply is no medical evidence 
that the veteran has polyps.  

The Board has considered other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). In this case, the Board finds no other provision 
that would support a higher rating. 

b.	 Entitlement to an increased evaluation for 
adjustment disorder with anxiety, depressed mood, 
insomnia, and side effects from medications

The veteran filed a claim for service connection for post-
traumatic stress disorder in October 2003.  By rating 
decision dated in June 2004, service connection was denied 
for PTSD, but service connection was granted for adjustment 
disorder with anxiety and depressed mood and a 50 percent 
evaluation was assigned effective October 14, 2003.  In May 
2004, the veteran filed a claim for a sleep disorder; and by 
rating decision dated in December 2004, the veteran's sleep 
disorder was service connected and included with the 
evaluation for his adjustment disorder disability.  
Similarly, in December 2004, the veteran filed a claim for 
residuals of medications taken for service connected 
disabilities; and by rating decision dated in June 2005, the 
veteran's side effect from medications claim was granted and 
combined with his adjustment disorder disability.  As of May 
25, 2005, the disability rating for the psychiatric disorder 
was increased to 70 percent.

The veteran's service-connected adjustment disorder is 
evaluated under Diagnostic Code 9440.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.   Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The 50 percent disability rating assigned from October 14, 
2003 to May 24, 2005 requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The 70 percent disability rating assigned from May 25, 2005 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships).  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The findings of record indicate that from the time the 
veteran filed his claim in October 2003 through July 2004, 
the veteran's adjustment disorder was manifested primarily by 
depression, anxiety, and nightmares causing sleep impairment.  
At the April 2004 VA examination, the veteran seemed reserved 
and his affect was cautious during the interview.  The 
examiner noted that at times there was some lability of 
affect as the veteran described the frustrations of not 
getting fair breaks through most of his life.  The examiner 
noted that there was some evidence of dysphoric mood although 
the veteran did not appear anxious during the interview.  
Speech was noted to be of normal tone, volume, and pacing.  
The veteran's thought content revealed no delusions, 
hallucinations, grandiosity, or paranoia.  His thought 
process was noted to be logical.  The veteran was oriented to 
time, place, person, and situation.  His memory was noted to 
be intact; his sensorium was noted to be clear.  The examiner 
noted that the veteran could abstract effectively and was 
functioning in the above-average range of cognitive ability.  
The veteran was noted not to be a danger to himself or 
others.  Diagnosis included adjustment disorder mixed with 
anxiety and depressed mood as well as alcohol dependence in 
partial sustained remission; and a GAF score of 63 was 
assigned.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 61-70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social or occupational functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

In this case, the GAF score assigned in April 2004 appears to 
be consistent with the evidence as a whole from the date of 
the veteran's claim in October 2003 through July 2004, 
including symptoms of depression and mild insomnia, as well 
as some difficulty in social and occupational relationships 
but generally functioning pretty well.  VA outpatient records 
dated in April 2004 indicate the veteran had some anxiety, 
depression, and nightmares, but he was not dangerous, and his 
thoughts remained organized.  Social Security records 
indicate that assessment in May 2004 states, "ADLS and M32s 
indicate [veteran] tends to avoid social interaction, 
however, still cooks, runs errands, and performs self 
hygiene.  [Veteran] also states "No problems interacting at 
work."  M32s however state he does have problems getting 
along with co-workers.  Overall, [veteran] is partially 
credible, MDI exists and provides some limitations.  
[Veteran] should avoid high concentration jobs and would 
excel in jobs less public.  [Veteran] should be capable of 
more routine work types."

The Board, therefore, finds that for the period prior to 
August 2004, the veteran's adjustment disorder was not 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to such symptoms as near continuous depression, 
neglect of personal appearance and hygiene, irritability and 
history of impaired impulse control, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships warranting higher than a 50 
percent rating.
   
The evidence beginning in October 2004, however, reveals that 
the veteran's adjustment disorder increased in severity.  VA 
treatment records dated in October, November, and December 
2004 indicate that the veteran reported persistent anxiety 
systems and periodic panic attacks, and depressive systems.  
The veteran also acknowledged past suicidal ideation which he 
had not until then spoken about.

Social Security records indicate that the veteran was 
determined to be disabled since August 2, 2004 with a primary 
diagnosis of affective (mood) disorders and a secondary 
diagnosis of personality disorders.  An October 25, 2004 
psychiatric review technique revealed that the veteran 
suffered from (1) depression characterized by anhedonia or 
pervasive loss of interest in almost all activities, appetite 
disturbance with change in weight, sleep disturbance, 
decreased energy, difficulty concentrating or thinking, and 
thoughts of suicide; and (2) anxiety evidenced by recurrent 
obsessions or compulsions which are a source of marked 
distress.  

In addition, the veteran demonstrated moderate limitation of 
his ability to understand and remember detailed instructions, 
carry out detailed instructions, maintain attention and 
concentration for extended periods, perform activities within 
a schedule, maintain regular attendance, be punctual within 
customary tolerances, sustain an ordinary routine without 
special supervision, work in coordination with or proximity 
to others without being distracted by them, interact 
appropriately with the general public, get along with 
coworkers or peers without distracting them or exhibiting 
behavioral extremes, maintain socially appropriate behavior 
and to adhere to basic standards of neatness and cleanliness, 
respond appropriately to changes in the work setting, and set 
realistic goals or make plans independently of others. The 
veteran's demonstrated marked limitation of his ability to 
complete a normal work-day and work-week without 
interruptions from psychologically based symptoms, perform at 
a consistent pace without an unreasonable number and length 
of rest periods, accept instructions and respond 
appropriately to criticism from supervisors was markedly 
limited.  

An October 2, 2004 psychological report revealed that the 
veteran had great difficulty maintaining social relations due 
to his egocentrism, moodiness, distress, hostility, and 
general intolerance of others and that his maladaptive coping 
style has led to a longstanding history of unstable 
occupational functioning.  It was noted that the veteran has 
quit a multitude of jobs due to stressful situation resulting 
from conflict with others and that he has an enduring problem 
with authority figures that results in recurrent conflictive 
work.  

In a May 2005 MHC clinic report, the staff psychiatrist, Dr. 
TS, stated, "It is my opinion that [the veteran] is unable 
to work for the indefinite future.  He has significant and 
persistent and difficult to control psychiatric symptoms from 
the anxiety and depressive spectrum.  These include depressed 
mood, irritability, and chronic suicidal thoughts.  He also 
has a high level of baseline anxiety as well as near daily 
panic attacks.  He has recurrent and intrusive thoughts 
regarding the ways in which he was mistreated by colleagues 
in the military.  He has a great deal of difficulty in all 
interpersonal relationships from family to employment 
relationships.  He is unable to maintain stable relations 
with his family and has been unable to maintain employment 
not because of a lack of skills or talent, but because of an 
inability to interact in a normal social setting.  His 
treatment has been complicated by inability for him to 
tolerate antidepressants and we continue to try to find one 
that will be effective."

An October 2005 psychiatric evaluation noted that the veteran 
appeared to be very intense emotionally and had a difficult 
time staying in his chair.  The examiner noted that the 
veteran projected an image of being unstable psychologically 
and emotionally.  The veteran's affect and mood were 
unstable.  He was very angry.  The veteran's thought content 
was noted to be focused in a very negative way about the 
military.  He talked about his experience as if it happened 
yesterday.  He was noted to have intrusive disturbing 
thoughts that could be triggered by anything that he hears on 
T.V.  He does not trust most people and when he becomes 
despondent, he thinks about suicide and taking his own life.  
The veteran was diagnosed with PTSD related to military duty, 
major depressive disorder, unipolar recurrent type, rule out 
bipolar disorder type II.  A GAF of 50 was assigned.

Upon consideration of all of the relevant current evidence of 
record the Board finds that from October 14, 2003 to August 
2, 2004, the veteran's adjustment disorder was manifested by 
occupational and social impairment with reduced reliability 
and productivity.  However, since August 2, 2004 the 
veteran's adjustment disorder is manifested by total 
occupational and social impairment.  This is the date as of 
which the Social Security Administration found him totally 
disabled, and there are numerous medical opinions supporting 
that conclusion.

c.	Entitlement to an initial compensable evaluation 
for scars of the nose and forehead as a result of 
motor vehicle accident (MVA)

The veteran's service-connected nose and forehead scars are 
currently rated as noncompensable pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7800.

Pursuant to Diagnostic Code 7800, disfigurement of the head, 
face, or neck, a 10 percent rating is warranted for 
disability with one characteristic of disfigurement.  The 
eight characteristics of disfigurement under the code are:  
scar five or more inches (13 or more cm) in length; scar at 
least one-quarter inch (0.6 cm) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to the underlying tissue; skin hypo- or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc)in an area exceeding six square inches (39 sq. 
cm); underlying soft tissue missing in an area exceeding six 
square inches; or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118, 
DC 7800, Note (1).

A 30 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with two or 
three characteristics of disfigurement.

A 50 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with four or 
five characteristics of disfigurement.

In this instance, the Board finds that a 10 percent 
disability rating is warranted for the service-connected nose 
and forehead scars.   A VA examination report dated in April 
2004 described the veteran's scars as a 4 cm scar above the 
bridge of the nose and a 7 cm scar going down the bridge of 
the nose to the left side of the nasolabial fold.  The VA 
examiner noted that when the veteran frowned or changed 
facial expression, the scars were much more apparent and 
there appeared to be some pulling of the skin.  There was 
some mild decrease in sensation noted to light touch, 
pinprick, and monofilament examination over and around the 
scars.  The examiner stated that he could not see any 
specific nasoseptal deviation.  Color photographs of the 
scars were taken and are part of the claims file.

The examiner state, "The percentage of exposed areas appears 
to be 5%, as this does include the face and the forehead, and 
these cannot be covered.  The percentage of entire body 
surface area appears to be approximately 5%. ... Currently the 
scars do not cause any functional impairment, but at times 
they are somewhat disfiguring as they are present and easily 
seen on the face."

In a December 2004 addendum, the examiner noted that the scar 
across the bridge of the nose appeared to be 1.5 to 2 cm in 
length at its widest point.

As the VA examiner noted that the veteran's scar was between 
1.5 and 2 cm in width; it thus meets one of the eight 
characteristics of disfigurement.  A 10 percent rating is 
therefore warranted.  However, a higher rating cannot be 
granted.  None of the other characteristics of disfigurement 
are present in terms of size or appearance of the scars.  
There is no tissue loss or adherence.  Examining the 
photographs, the scars clearly do not distort any facial 
features.  Although they may appear to pull the skin while 
frowning or smiling, this is not analogous to gross 
distortion of one feature.    

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

Several letters throughout the appeals period have fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  With respect to the various 
claims, the veteran was sent letters in April 2003, August 
2003, September 2003, November 2003, January 2004, and May 
2004, which addressed the various service connection claims.  
A July 2005 letter also addressed the service connection 
claims, but informed the veteran of the information and 
evidence needed to support his claims for higher ratings.  
Many letters were sent prior to initial adjudication of the 
veteran's claims.  The 2005 letter was sent after the service 
connection claims were granted and the veteran disagreed with 
the initial ratings assigned.  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claims were readjudicated 
and an additional supplemental statement of the case (SSOC) 
was provided to the veteran in November 2005.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
generalized arthritis and hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  

With respect to the claims for increased evaluation for 
sinusitis/allergic rhinitis, adjustment disorder, and the 
scars, the issue of any section 5103(a) notice does not 
apply.  As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven." Id at ___ slip op. at 21. The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable. Id.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.  In this case, because the veteran's claims for 
service connection for sinus and psychiatric disorders and 
scars were granted, i.e., proven, and he was assigned initial 
disability ratings and initial effective dates, section 
5103(a) notice was no longer applicable.  As a result, even 
if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claims have already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial. See id. at __, slip op. at 24; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (Vet. App. 1991) 
(determining that a remand would "unnecessarily [impose] 
additional burdens on the [Board] and [regional office] with 
no benefit flowing to the veteran.").   

The RO did assign a staged rating for the psychiatric 
disorder pursuant to Fenderson, and the Board has continued a 
staged rating, as described above (although the date was 
changed).  Even if an argument could be made that notice 
pursuant to Dingess was required with respect to the 
effective date assigned for the staged rating, the fact is 
that such a procedural defect is cured in the circumstances 
of this case.  The veteran is represented by a private 
attorney, who clearly has actual knowledge of the evidence 
needed to substantiate the claim, as the criteria for 
assigning an earlier date for the staged rating were actually 
argued.  That is, the attorney's briefs make it clear that 
he, and by virtue of representation, the veteran, knew that 
in order for an earlier date to be assigned for the staged 
rating, it would be the date the medical evidence showed the 
condition had worsened.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the staged 
rating claim, which he did, the purpose of the VCAA notice 
was not frustrated and the veteran was not prejudiced by the 
defect in the VCAA notice, even if it were to apply to this 
claim. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in April 2003, 
April 2004, July 2004, and November 2004. 38 C.F.R. § 
3.159(c)(4).  With respect to the claims for increased 
evaluation, there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for generalized arthritis 
(claimed as arthritis of the entire body and chronic joint 
pain due to radiation exposure and cold weather exposure) is 
denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis/allergic rhinitis is denied.

Entitlement to a disability evaluation of 100 percent for 
adjustment disorder with anxiety, depressed mood, insomnia, 
and side effects from medications, is granted effective 
August 2, 2004, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to a 10 percent evaluation for scars of the nose 
and forehead as a result of motor vehicle accident (MVA) is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

With respect to the issue of entitlement to service 
connection for tendonitis of the left hand, the Board notes 
the veteran's service medical records note that the veteran's 
left ring finger was caught in linkage adaptor at the missile 
site causing a fracture.  However, there is no indication in 
the record that any other part of the veteran's hand was 
affected.  The veteran contends that he injured his left hand 
at the same time that his left ring finger was smashed when 
his fist rammed into the concrete door.  The veteran noted in 
his July 2003 Notice of Disagreement that the doctors at VAMC 
Omaha have seen him and state that he has arthritis in his 
hand most likely due to the injury.  The veteran reports that 
he is unable to spread his fingers out, has no grip, cannot 
make a complete fist, and cannot hold any hand tools.

A December 2001 outpatient encounter form assessed the 
veteran with tendonitis and noted that the veteran 
experienced left elbow pain and trouble with gripping.  A May 
2004 Residual Physical Functional Capacity Assessment 
Addendum noted that the veteran reported pain near the 
insertion of different tendons and that x-rays done, 
including the hands, had been negative.  The report noted 
that an April 2004 examination revealed no swelling or 
tenderness of the joints of the hand.  The physician noted no 
evidence of acute tendonitis, just polyarthralgias and 
enthesopathy.  An October 2004 medical report noted that the 
veteran reported tendonitis-type symptoms for the past five 
years.  Physical examination of the veteran's left hand 
demonstrated that he was able to make a fist but complained 
of painful fingers and joints.  The impression was chronic 
tendonitis and arthritis in essentially all joints.  However, 
the physician noted that he believed the veteran suffers from 
some arthritis and some tendonitis-type symptoms but the 
findings that day were fairly subjective findings as there 
were no gross abnormalities noted from the weakness and pain 
with motion findings.    

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran 
has left hand tendonitis, and if so, whether or not it is 
related to his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present left hand 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran suffers from a left hand 
disability, and if so, whether that 
current disability is related to the 
veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


